[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION PLAINTIFF'S MOTION FOR ALIMONY AND CHILD SUPPORT (NOS. 129.01 AND 129.02)
The defendant shall pay $2400 per week as temporary alimony and an additional sum of $750 per week for the support of the two minor children. Seventy-two (72) percent of the 1998 bonus that defendant represents he will receive in an amount no less than $325,000 shall be used toward payment of any outstanding arrearage that the parties are obligated to pay for federal and state income tax obligations. Twenty-eight (28) percent of said bonus shall be used to pay the mortgage arrearage on the family residence at 110 S. Salem Road, Ridgefield, Connecticut. Both parties shall continue to be responsible for the mortgage payments on the family home at 110 South Salem Road, Ridgefield, Connecticut.
The defendant shall immediately pursue the renegotiation of the existing mortgage, and plaintiff is ordered to cooperate fully in obtaining same.
 PLAINTIFF'S MOTION FOR COUNSEL AND EXPERT FEES, PENDENTE LITE (NO. 134)
Ten thousand ($10,000) dollars to plaintiff's counsel on account of attorney fees $5000 payable on or before December 31, 1998, and five thousand ($5000) dollars payable on or before January 31, 1999.
Five thousand ($5000) dollars for the payment of forensic accountants by December 15, 1998, both without prejudice.
 PLAINTIFF'S MOTION FOR RESTRAINING ORDER RE: ASSETS, PENDENTE LITE (NO. 122)
Denied.
 PLAINTIFF'S MOTION FOR ORDER DATED SEPTEMBER 11, 1998
Denied.
 PLAINTIFF'S MOTION FOR APPOINTMENT OF A FOREIGN COMMISSION (NO. 146)
Denied without prejudice. The defendant has agreed to make brother, Robert Lakin, available in this jurisdiction, and said brother shall provide any and all information that Debbie Rodriguez could provide. CT Page 14182
The defendant shall sign an authorization for plaintiff's counsel to receive any and all financial documents related to the defendant directly from the financial institution, company, or individual, concerning the defendant's financial affairs within ten days of this order.
The defendant shall release funds from his employer, Lakin Tire of California, Inc., or the appropriate related entity, to reimburse the plaintiff for all subsequently filed unreimbursed or carrier paid medical, dental, psychiatric, and prescription bills.
Owens, J.